Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 1 of 13 PageID 12658




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

     FINANCIAL INFORMATION
     TECHNOLOGIES, LLC,

            Plaintiff,

     v.                                         CASE NO. 8:17-cv-00190-T-23MAP

     ICONTROL SYSTEMS, USA, LLC,

            Defendant.
                                         /

                    PLAINTIFF’S RESPONSE IN OPPOSITION TO
               DEFENDANT’S VERIFIED EXPEDITED MOTION TO POST
          AN EQUIVALENT SECURITY IN LIEU OF A BOND TO STAY EXECUTION

            Plaintiff Financial Information Technologies, LLC (“Fintech”), by and through

     its undersigned counsel, hereby responds in opposition to the Verified Expedited

     Motion to Post an Equivalent Security in Lieu of a Bond to Stay Execution (“Stay

     Motion”) filed by Defendant iControl Systems, USA, LLC’s (“iControl”). [Doc. 300].

     Because iControl fails to justify a departure from its default obligation to deposit a full

     security supersedeas bond, this Court should (i) deny the Stay Motion and (ii)

     require iControl to deposit a $6,270,000 supersedeas bond within ten days from the

     date of the Court’s order to stay execution.

                                                I.

                                  PRELIMINARY STATEMENT

            After three years of litigation and a six-day jury trial, Fintech secured a

     $5,700,000 money judgment against iControl over eight months ago. [Doc. 251]. To




     ADMIN 37787707v1
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 2 of 13 PageID 12659




     delay Fintech’s execution on the judgment, iControl sought a temporary stay until

     after this Court resolved Fintech’s then-pending post-verdict motion for a permanent

     injunction. [Doc. 286]. iControl argued that its “lender was reluctant to underwrite a

     bond while Fintech’s … motion for a permanent injunction was pending” because

     Fintech’s request “was so broad in scope that it would have significantly affected the

     value of the company.” [Doc. 286 at 3]. iControl also asked the Court to determine,

     pursuant to Federal Rule of Civil Procedure 62, “the amount of the bond or other

     security so that [it could] finalize its negotiations with its lender immediately following

     resolution of Fintech’s” motion. [Doc. 286 at 5].

             The Court entered a temporary stay “to facilitate iControl’s acquisition of a

     bond” and ruled that iControl could secure a stay of execution under Rule 62 “by

     depositing with the clerk a $6,270,000 bond or equivalent security.” [Doc. 91 at 3,

     4]. Upon iControl’s extension request, in which iControl represented that its investor

     remained “unwilling to provide the necessary financing” in the form of a letter of

     credit “while Fintech’s [injunction] request … remain[ed] pending” [Doc. 295 at 2], the

     Court continued the temporary stay of execution through November 6, 2020. [Doc.

     296].   Ultimately, the Court denied Fintech’s motion for permanent injunction on

     October 30, 2020. [Doc. 298].

             In response, iControl filed the Stay Motion on November 5, 2020. [Doc. 300].

     iControl seeks to post “an irrevocable letter of credit” for $6,270,000 (the “LOC”) as

     “equivalent security,” in lieu of posting a supersedeas bond, to stay execution of

     Fintech’s money judgment pursuant to Rule 62(b). [Doc. 300 at 1]. iControl does



                                                 2
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 3 of 13 PageID 12660




     not state that it lacks the financial resources to obtain, or that its lender refuses to

     issue, a $6,270,000 supersedeas bond after Fintech’s injunction motion was

     resolved in iControl’s favor. Nor does iControl ask this Court for a brief extension of

     the temporary stay to obtain a full supersedeas bond.

            Instead, the only reason iControl supplies for “seek[ing] to protect Fintech with

     a LOC instead of a bond,” on what it represents to be “extremely short notice,” is that

     “a bond is much more costly given the size of the judgment.” [Doc. 300 at 5, 6].

     iControl, which has been protected against Fintech executing on a $5,700,000

     money judgment since March 2020, claims it has the option as judgment debtor “to

     deploy its funds to rebuild its business as opposed to having them tied up in bond

     during the pendency of the appeal.” [Doc. 300 at 6].

            Fintech opposed iControl’s request. The Court then ordered Fintech to file a

     response because iControl’s LOC “appears facially adequate to protect Fintech’s

     judgment.” [Doc. 301]. This response follows.

            A supersedeas bond is the standard form of security that Rule 62(b)

     contemplates. iControl’s desire to avoid the transactional expenses associated with

     posting a supersedeas bond does not overcome the presumption in favor of a full

     supersedeas bond that will protect Fintech’s interest in its money judgment during

     the pendency of iControl’s appeal. Accordingly, Fintech requests the Court to deny

     the Stay Motion and provide iControl with ten days from the date of the Court’s order

     to post a $6,270,000 supersedeas bond to stay execution.




                                                3
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 4 of 13 PageID 12661




                                               II.

                                          ARGUMENT

     A.     iControl Fails to Demonstrate that the LOC Is an Adequate Substitute for
            a Full Supersedeas Bond Required by Rule 62(b)

            Rule 62(b) governs a judgment debtor’s request to stay execution of a

     judgment entered against it during the pendency of an appeal. Rule 62(b) provides:

            (b) Stay by Bond or Other Security. At any time after judgment is
            entered, a party may obtain a stay by providing a bond or other
            security. The stay takes effect when the court approves the bond or
            other security and remains in effect for the time specified in the bond
            or other security.

     Fed. R. Civ. P. 62(b). “The usual requirement” under this provision “is that a party

     seeking a stay pending appeal post a full security supersedeas bond.” S.E.C. v.

     Yun, 208 F. Supp. 2d 1279, 1282 (M.D. Fla. 2002); accord XY, LLC v. Trans Ova

     Genetics, LC, 2016 WL 9734948, at *2 (D. Colo. July 27, 2016) (noting that “a full

     bond is still the rule, not the exception”). “[A] supersedeas bond is the standard form

     of security,” Klingenberg v. Vulcan Ladder USA, LLC, 2017 WL 4836313, at *1 (N.D.

     Iowa Oct. 25, 2017) (citation omitted), because “[t]he posting of a bond protects the

     prevailing plaintiff from the risk of a later uncollectable judgment and compensates

     [the plaintiff] for delay in the entry of final judgment.” United States v. O'Callaghan,

     805 F. Supp. 2d 1321, 1324 (M.D. Fla. 2011) (Merryday, J.) (citation omitted).

            “If a court chooses to depart from the usual requirement of a full security

     supersedeas bond to suspend the operation of an unconditional money judgment, it

     should place the burden on the moving party to objectively demonstrate the reasons

     for such a departure.” Poplar Grove Planting & Ref. Co. v. Bache Halsey Stuart,


                                                4
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 5 of 13 PageID 12662




     Inc., 600 F.2d 1189, 1191 (5th Cir. 1979); accord O'Callaghan, 805 F. Supp. 2d at

     1324-25 (same). “Entering a stay without a bond is an ‘extraordinary remedy that

     requires extraordinary circumstances to justify.’” Ctr. for Individual Rights v.

     Chevaldina, 2019 WL 7370412, at *1 (S.D. Fla. Oct. 29, 2019) (King, J.) (quoting

     Suntrust Bank v. Ruiz, 2015 WL 11216713, at *2 (S.D. Fla. Nov. 6, 2015)).

            Fintech does not dispute that “[t]he decision to permit an irrevocable line of

     credit to serve as security in lieu of a supersedeas bond resides in the sound

     discretion of the district court.” Crowley v. Chait, No. 85-2441, 2005 WL 8165118, at

     *1 (D.N.J. Sept. 23, 2005); accord Poplar Grove, 600 F.2d at 1191 (court has

     “discretion to fashion some other arrangement for substitute security … which would

     furnish equal protection to the judgment creditor”).     However, the district court’s

     discretion in this regard is not boundless, as iControl suggests. Rather, the court’s

     discretion is circumscribed by the requirement that “the judgment debtor bears the

     burden of showing the impossibility or impracticability of posting a full bond.”

     Crowley, 2005 WL 8165118, at *1; accord McDonnell v. Engine Distribs., 2007 WL

     9797540, at *2 (D.N.J. Oct. 31, 2007) (allowing “a letter of credit to serve as security

     in lieu of a supersedeas bond” requires “the judgment debtor [to] demonstrate

     impossibility or impracticability of posting a full bond”); Ryan v. Asbestos Workers

     Union Local 42 Pension Fund, 2002 WL 87470, at *1 (D. Del. Jan. 22, 2002) (“It is

     the appellant’s burden to demonstrate objectively that posting a full bond is

     impossible or impractical.”).

            In applying this principle, numerous district courts have refused to approve an



                                                5
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 6 of 13 PageID 12663




     irrevocable letter of credit as a bond substitute that stays execution where the

     judgment debtor fails to provide a compelling justification to depart from the usual

     requirement under Rule 62(b) of posting a full supersedeas bond. E.g., Howard

     Town Ctr. Developer v. Howard Univ., 288 F. Supp. 3d 11, 13-15 (D.D.C. 2017)

     (rejecting judgment debtor’s request to post an irrevocable line of credit in lieu of

     bond because movant did not carry “its burden of objectively demonstrating reasons

     for granting a stay without the usual requirement of a full supersedeas bond”);

     Arriaga v. Jess Enters., 2014 WL 1875917, at *3-4 (N.D. Tex. Apr. 10, 2014) (same);

     S. Wine & Spirits of Nev. v. Mountain Valley Spring Co., 2010 WL 11512359, at *2

     (W.D. Ark. Jan. 28, 2010) (denying motion to stay supported by letter of credit where

     movant failed satisfy burden to demonstrate basis for posting bond substitute); Slaby

     v. Berndt, 2007 WL 5517473, at *5 (W.D. Wis. Apr. 5, 2007) (denying judgment

     debtor’s motion to stay based on irrevocable letter of credit where debtor failed “to

     justify why a bond should not be required as provided in the Rule”), aff’d, 258 Fed.

     Appx. 316 (Fed. Cir. 2007); McDonnell, 2007 WL 9797540 at *1-2 (denying

     judgment debtor’s stay motion supported by irrevocable letter of credit where movant

     “demonstrated no extraordinary circumstances that warrant a departure from the

     bond requirement”); Crowley, 2005 WL 8165118 at *1 (denying judgment debtor’s

     motion for approval of irrevocable letter of credit as appropriate security based on

     failure to satisfy burden); Evolution, Inc. v. Sun Trust Bank, 2005 WL 1041348, at *1

     (D. Kan. Jan. 10, 2005) (denying motion to stay based on filing “irrevocable standby

     letter of credit” for amount of judgment plus 25% where judgment debtor took “no



                                              6
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 7 of 13 PageID 12664




     steps to assert or demonstrate good cause” for bond substitute “and defendants

     [were] unwilling to accept letter of credit in lieu of supersedeas bond”).

            iControl also fails to satisfy this heavy burden here. The only justification

     iControl provides to support its request for posting the LOC in lieu of a full

     supersedeas bond is cost savings [Doc. 300 at 5-6], but this justification is legally

     deficient.   As numerous courts recognize, iControl’s “simple desire to avoid

     transactional expenses associated with bonding” does not “overcome the

     presumption in favor of a full supersedeas bond.” XY, LLC, 2016 WL 9734948 at *2;

     see also Howard, 288 F. Supp. 3d at 13 (rejecting argument that savings on “price

     differential between a supersedeas bond and [judgment debtor’s] proposed letter of

     credit” is “reason to depart from the norm”); Arriaga, 2014 WL 1875917 at *3-4

     (refusing to permit irrevocable line of credit as bond substitute where judgment

     debtor argued that line of credit would “avoid unnecessary fees and premiums

     associated with bond procurement while assuring the same level of judgment

     security”); Slaby, 2007 WL 5517473 at *5 (although “defendants were able to obtain

     the letter of credit for a lower cost than the cost of a bond, … mere cost savings to

     the [defendants] is not a particularly persuasive factor”); Crowley, 2005 WL 8165118

     at *2 (finding that judgment debtor had “shown no compelling reason why its general

     desire to avoid incurring the expense of giving a supersedeas bond should take

     precedence over Plaintiff’s specific concerns regarding the security and payment of

     its judgment”). This policy makes sense because bond-related “transactional costs

     have always been present, [and] a full bond is still the rule, not the exception.” XY,



                                                 7
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 8 of 13 PageID 12665




     LLC, 2016 WL 9734948 at *2.

           iControl ignores the courts’ consensus on this issue and says “[n]umerous

     courts have accepted a letter of credit in lieu of a supersedeas bond.” [Doc. 300 at

     3]. The cases iControl cites do not adopt the blanket principle iControl endorses. To

     the contrary, one of the cases in fact denied a motion that sought the very same

     relief iControl seeks here – approval of an irrevocable letter of credit as a bond

     substitute based on the judgment debtor’s “general desire to avoid incurring the

     expense of giving a supersedeas bond.” Crowley, 2005 WL 8165118 at *2.             In

     another case, the plaintiff – unlike Fintech – “agree[d] to [the] form” of the

     defendant’s letter of credit.   Barfield v. Sho-Me Power Elec. Co-op., 2015 WL

     4159988, at *6 (W.D. Mo. July 9, 2015). And in the remaining cases, courts either

     confronted facts materially distinguishable from the circumstances present here or

     did not address the inadequacy of a cost-savings justification at all. E.g., Trans

     World Airlines, Inc. v. Hughes, 515 F.2d 173, 175-79 (2d Cir. 1975) (addressing

     unrelated issue of whether district court properly awarded costs to judgment debtor

     for posting security after successful appeal, but propriety of security measure that

     court fashioned pre-appeal to stay $145 million judgment based on its

     “unprecedented size” was not challenged on appeal); Wichansky v. Zowine, 2016

     WL 3345481, at *4 (D. Ariz. June 16, 2016) (permitting posting of bond/letter-of-

     credit combination, but only as an “interim” measure to stay execution during

     pendency of post-trial motions that court did not “view[] as a final decision on the

     appropriate security for this case”); Lindquist Ford, Inc. v. Middleton Motors, Inc.,



                                              8
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 9 of 13 PageID 12666




     2008 WL 4690515, at *1 (W.D. Wis. Mar. 8, 2008) (permitting letter of credit in low

     amount of $200,000, but not commenting on judgment debtor’s justification for

     requesting bond substitute); Gaus v. Conair Corp., 2003 WL 542652, at *2 (S.D.N.Y.

     Feb. 14, 2003) (permitting letter of credit where judgment debtor demonstrated great

     “financial strength” and was directed to provide “monthly unaudited financial

     statements and quarterly unaudited financial statements and certifications”); Bishop

     v. Mid-Am. Auto Auction, Inc., 1993 WL 169116, at *1 (D. Kan. Apr. 26, 1993)

     (permitting letter of credit for low value of $318,750, in addition to directing judgment

     debtor “to monitor the quarterly reports of the [lender]” and provide notice to court if

     concerns arise).

             Because the cases iControl cites do not aid this Court in the proper

     application of Rule 62(b), iControl’s apparent fallback for posting the LOC as a bond

     substitute is what it describes as the “extremely short notice” it had to secure

     financing after Fintech’s permanent injunction motion was denied. [Doc. 300 at 6].

     The problem with this position is twofold. First, iControl had eight months to secure

     a full supersedeas bond based on the assumption that Fintech’s permanent

     injunction motion would be denied. Second, and more critically, iControl does not

     represent that it requested its lender to provide, or that it was financially unable to

     obtain, a bond after Fintech’s injunction motion was resolved in iControl’s favor. 1

     Indeed, iControl has not even requested an extension of the Court’s temporary stay

     1
       Likewise, iControl never once attempts to establish other permissible grounds for waiving the bond
     requirement, including that (1) its “ability to pay the judgment is so plain that the cost of the bond
     would be a waste of money” or (2) “the bond requirement would put [iControl’s] other creditors in
     undue jeopardy.” Fed. Trade Comm’n v. HES Merch. Servs. Co., 2017 WL 7371185, at *1 (M.D. Fla.
     Jan. 31, 2017), report and recommendation adopted, 2017 WL 1101306 (M.D. Fla. Mar. 24, 2017).


                                                       9
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 10 of 13 PageID 12667




     to secure such a bond.

            If, as iControl explains, timing is now the issue, Fintech does not oppose a

     brief extension of the Court’s temporary stay, up to and including ten days from the

     date of the Court’s order on the Stay Motion, for iControl to post a full supersedeas

     bond in the amount of $6,270,000. At this juncture, and after prevailing on Fintech’s

     permanent injunction motion, iControl has offered no legally permissible justification

     to exempt the company from complying with its general obligation to post a full bond

     to stay execution of Fintech’s money judgment. Accordingly, the Stay Motion should

     be denied, and iControl should be required to post a full supersedeas bond in the

     amount of $6,270,000 to stay execution.

     B.     Fintech’s Concerns About iControl’s Potential Bankruptcy Are Well
            Taken

            iControl improperly dismisses Fintech’s concern that the LOC would not

     protect Fintech to the same extent as a bond if iControl filed for bankruptcy. On the

     one hand, iControl represents that it “has no plan to file for bankruptcy.” [Doc. 300

     at 4]. On the other hand, iControl acknowledges that is has undergone “significant

     disruptions to its business,” which it needs “to rebuild.” [Doc. 300 at 5-6]. Based on

     iControl’s representation about the status of its business operations, Fintech cannot

     merely accept, as established fact, iControl’s self-serving prediction that the

     company will not file for bankruptcy. The purpose of iControl’s obligation to post a

     bond is to mollify Fintech’s precise concern on this point. See O'Callaghan, 805 F.

     Supp. 2d at 1324 (recognizing that “posting of a bond protects the prevailing plaintiff

     from the risk of a later uncollectable judgment” (citation omitted)).


                                                10
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 11 of 13 PageID 12668




            iControl alternatively argues that even assuming it filed for bankruptcy, “a

     bankruptcy filing … would have no impact on Fintech’s security in the event it

     prevails on appeal.”      [Doc. 300 at 5].    iControl cites cases that stand for the

     proposition that the proceeds of the letter of credit are not property of the bankruptcy

     debtor’s estate. E.g., In re Air Conditioning, Inc. of Stuart, 845 F.2d 293, 296 (11th

     Cir. 1988); In re Milford Group, Inc., 197 B.R. 31, 32 (Bankr. M.D. Pa. 1996).

     However, it is unclear from the face of the LOC whether iControl’s lender would be

     restricted in issuing funds to Fintech, upon Fintech’s demand, in the event iControl

     ever filed for bankruptcy.    See [Doc. 300-1].    This uncertainty does not assure

     Fintech that its interest in the monetary judgment entered against iControl is

     sufficiently protected.

     C.     If The Court Determines That The LOC Is A Suitable Bond Substitute,
            The Stay Should Be Limited To The Duration Of The LOC

            By its terms, the LOC is time limited, at the lender’s discretion. Specifically,

     the LOC terms indicate that it only remains “valid until one year from issue date and

     shall thereafter automatically extend for successive one-year periods unless at least

     60 days before the then-current expiration date [the lender] notif[ies] you in writing

     that [it] elect[s] not to extend this standby.” [Doc. 300-1 at 1]. Appeals generally

     take longer than a year – and could take longer than two years – to resolve. If the

     lender chooses to unilaterally exercise its option not to extend the LOC, then,

     depending on status of the appeal, nothing may remain to secure Fintech’s interest

     in the money judgment.

            In the event the Court grants iControl’s request, and permits the LOC to serve


                                                  11
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 12 of 13 PageID 12669




     as a sufficient bond substitute to stay Fintech’s execution on the judgment, Fintech

     respectfully requests the Court to condition the stay based on the LOC’s duration. If

     the lender elects not to extend the LOC while the appeal remains pending, and

     iControl has not put in place new security, consistent with Rule 62(b), to secure the

     Fintech’s money judgment before the LOC expires, then the Court should condition

     the stay to allow Fintech to collect on the existing LOC.

                                               III.

                                         CONCLUSION

            For the foregoing reasons, this Court should (i) deny the Stay Motion and (ii)

     require iControl to deposit a $6,270,000 supersedeas bond within ten days from the

     date of the Court’s order to stay execution. If the Court grants the Stay Motion, the

     Court should condition the stay on Fintech’s ability to collect on the existing LOC in

     the event the lender does not renew the LOC, iControl’s appeal remains pending,

     and iControl has not obtained a new form of security, consistent with Rule 62(b).

     Dated: November 11, 2020.


                                                      Respectfully submitted,

                                                      /s/ Catherine H. Molloy
                                                      Richard C. McCrea, Jr.
                                                      Florida Bar No. 351539
                                                      Email: mccrear@gtlaw.com
                                                      Catherine H. Molloy
                                                      Florida Bar No. 33500
                                                      Email: molloyk@gtlaw.com
                                                      GREENBERG TRAURIG, P.A.
                                                      101 E. Kennedy Boulevard
                                                      Suite 1900
                                                      Tampa, Florida 33602


                                               12
Case 8:17-cv-00190-SDM-SPF Document 302 Filed 11/11/20 Page 13 of 13 PageID 12670




                                                    Telephone: (813) 318-5700
                                                    Facsimile: (813) 318-5900
                                                    Attorneys for Plaintiff

                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 11, 2020, I electronically filed the

     foregoing with the Court by using the CM/ECF system, which will send a notice of

     electronic filing to:

                                     Robert L. Rocke, Esq.
                                     rrocke@rmslegal.com
                                    Jonathan B. Sbar, Esq.
                                      jsbar@rmslegal.com
                                    Andrea K. Holder, Esq.
                                    aholder@rmslegal.com
                                 ROCKE, McLEAN & SBAR, P.A.
                                    2309 S. MacDill Avenue
                                     Tampa, Florida 33629

                                Jeffrey S. Bucholtz (Pro Hac Vice)
                               Paul Alessio Mezzina (Pro Hac Vice)
                                     KING & SPALDING LLP
                             1700 Pennsylvania Avenue NW, Suite 200
                                      Washington, DC 20006

                                                    /s/ Catherine H. Molloy
                                                                  Attorney




                                              13
